Name: 97/790/EC: Commission Decision of 24 October 1997 accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Hungary, Poland, the Czech Republic, Romania and the Slovak Republic and repealing Commission Decision 93/260/EEC
 Type: Decision
 Subject Matter: competition;  mechanical engineering;  Europe;  trade policy;  technology and technical regulations
 Date Published: 1997-11-25

 Avis juridique important|31997D079097/790/EC: Commission Decision of 24 October 1997 accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Hungary, Poland, the Czech Republic, Romania and the Slovak Republic and repealing Commission Decision 93/260/EEC Official Journal L 322 , 25/11/1997 P. 0063 - 0065COMMISSION DECISION of 24 October 1997 accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Hungary, Poland, the Czech Republic, Romania and the Slovak Republic and repealing Commission Decision 93/260/EEC (97/790/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2), and in particular Article 8 (1) thereof,After consulting the Advisory Committee,Whereas:(1) By Regulation (EEC) No 1189/93 (3), the Council imposed definitive anti-dumping duties on imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Hungary, Poland and the Republic of Croatia. In addition, the Commission accepted undertakings (4) offered by the Hungarian, Polish and Croatian exporters.(2) On 31 August 1996, the Commission announced by a notice published in the Official Journal of the European Communities (5) the initiation of an interim review of Regulation (EEC) No 1189/93 in respect of imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Hungary, Poland and the Republic of Croatia and commenced an investigation pursuant to Article 11 (3) of Council Regulation (EC) No 384/96 (hereinafter referred to as 'the Basic Regulation`).(3) This interim review investigation was initiated in parallel with the initiation of a proceeding on the same date (6) in respect of such imports originating in Russia, the Czech Republic, Romania and the Slovak Republic following a complaint lodged by the Defence Committee of the Seamless Steel Tube Industry of the European Union.(4) By Regulation (EC) No 981/97 (7) (hereinafter referred to as the 'Provisional Regulation`), the Commission imposed a provisional anti-dumping duty on imports into the Community of the product in question originating in Russia, the Czech Republic, Romania and the Slovak Republic.(5) Following the imposition of the provisional anti-dumping measures, the Commission sought and verified all information that it deemed necessary for the purpose of its definitive findings.It was established that, both for the countries under the new investigation and under the review investigation, with the exception of the Republic of Croatia, definitive anti-dumping measures should be imposed in order to eliminate the injurious effects of dumping.The findings and conclusions on all aspects of both investigations are set out in the Commission's proposal to the Council for the imposition of definitive duties (8).(6) Having been informed of the Commission's findings, the Hungarian, Polish, Czech, Romanian and Slovak producers referred to in Article 1 of the present Decision offered undertakings pursuant to Article 8 of the Basic Regulation.(7) According to these undertakings, the producers in question have offered to sell to their independent customers, up to a certain quantity of the product concerned for export to the Community at revised prices so that the injurious effects of the dumping are eliminated. In addition, they have offered to ensure that their prices per product group fall into line with the price structure in use in the Community.(8) Having carefully examined the abovementioned proposals, the Commission is satisfied that the elimination of the injury will be achieved, in case of acceptance, by two means: first, a price undertaking up to an annual volume threshold, and then an ad valorem duty for the remainder.The Commission notes that, to ensure that the quantity of imports exempted from the ad valorem duty does not exceed the quantity offered by each undertaking, the exemption should be conditional on the presentation to the Community customs of a valid original production certificate issued in conformity with the specifications set out in the Commission's proposal to the Council for the imposition of definitive measures.Further, taking into account that the producers which have offered undertakings have agreed to provide the Commission with regular and detailed information on their sales for export to the Community, and to keep available copies of the production certificates for subsequent verification, the correct observance of the undertakings can be effectively monitored by the Commission.(9) The undertakings will be underpinned by definitive anti-dumping duties which may be imposed in the event of any breach. It is, therefore, considered that they are sufficient to remedy the injurious effects of dumping. Under these circumstances, the undertakings offered by the Hungarian, Polish, Czech, Romanian and Slovak producers mentioned below, are considered acceptable, and the investigations can, therefore, be terminated with respect to those parties.(10) The undertakings accepted by Commission Decision 93/260/EEC (9) have no further purpose and may be repealed.(11) All producers concerned were informed of the essential facts and considerations on the basis of which it was intended to recommend:- the acceptance of the proposed undertakings within the limits of which no duty will be imposed,- the imposition of an ad valorem duty if the duty free quantities are exceeded,- the termination of the investigations in respect of these producers.These parties have had the opportunity to comment on all aspects of the investigations. Accordingly, should the Commission have reason to believe that an undertaking is being breached, a provisional anti-dumping duty may be imposed pursuant to Article 8 (10) of the Basic Regulation. A definitive anti-dumping duty will be imposed, should the conditions of Article 8 (9) of the Basic Regulation be met.(12) Having been informed of the main facts and considerations on the basis of which the Commission intended to accept the undertakings, the Community industry did not raise any objections to the acceptance of the proposed undertakings.(13) When the Advisory Committee was consulted on the acceptance of the undertakings offered, some objections were raised. Therefore, in accordance with Article 8 (5) of the Basic Regulation, the Commission sent a report to the Council on the results of the consultations and a proposal that the investigation be terminated by the acceptance of undertakings. As the Council did not decide otherwise within one month, the undertakings offered are accepted,HAS ADOPTED THIS DECISION:Article 1 The undertakings offered by the producers mentioned below, in the framework of the anti-dumping proceedings concerning imports into the Community of certain seamless pipes and tubes, of iron or non-alloy steel, originating in Hungary, Poland, the Czech Republic, Romania and the Slovak Republic are hereby accepted.>TABLE>Article 2 Decision 93/260/EEC is repealed.Article 3 The investigations in connection with the anti-dumping proceedings referred to in Article 1 are hereby terminated with regard to the parties named in that Article.Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 24 October 1997.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ L 120, 15. 5. 1993, p. 34.(4) OJ L 120, 15. 5. 1993, p. 42.(5) OJ C 253, 31. 8. 1996, p. 25.(6) OJ C 253, 31. 8. 1996, p. 26.(7) OJ L 141, 31. 5. 1997, p. 36.(8) See page 1 of this Official Journal.(9) OJ L 120, 15. 5. 1993, p. 42.